Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       25-SEP-2020
                                                       10:15 AM



                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             NELSON NAHINU WAIKIKI, JR., Petitioner,

                               vs.

         DONALD J. TRUMP, President of the United States;
      MICHAEL R. PENCE, Vice President of the United States;
       MICHAEL R. POMPEO, United States Secretary of State;
      NANCY P. PELOSI, Speaker of the United States House of
Representatives; WILLIAM P. BARR, United States Attorney General;
 PHILIP S. DAVIDSON, Commander of the United States Indo-Pacific
        Command; DAVID Y. IGE, Governor, State of Hawai‘i;
     JOSHUA B. GREEN, Lieutenant Governor, State of Hawai‘i;
SCOTT K. SAIKI, Speaker of the House of Representatives, State of
Hawai‘i; CLARE E. CONNORS, Attorney General, State of Hawai‘i; and
   KENNETH S. HARA, Adjutant General for the State of Hawai‘i,
                Department of Defense, Respondents.


                       ORIGINAL PROCEEDING

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Ashford, assigned by reason of vacancy)

          Upon consideration of petitioner Nelson Waikiki Jr.’s

“Writ of Habeas Corpus,” filed on August 31, 2020, and the

record, it appears that to the extent petitioner is seeking

habeas corpus relief from this court, petitioner presents no

special reason for this court to invoke its jurisdiction and has
alternative means to seek relief.   See Oili v. Chang, 54 Haw.
411, 412, 557 P.2d 787, 788 (1976).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, September 25, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ James H. Ashford




                                2